Name: 83/537/EEC: Commission Decision of 27 October 1983 authorizing France and Italy temporarily to take additional measures to protect themselves against the introduction of 'Erwinia amylovora' (Only the French and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-08

 Avis juridique important|31983D053783/537/EEC: Commission Decision of 27 October 1983 authorizing France and Italy temporarily to take additional measures to protect themselves against the introduction of 'Erwinia amylovora' (Only the French and Italian texts are authentic) Official Journal L 305 , 08/11/1983 P. 0017 - 0019*****COMMISSION DECISION of 27 October 1983 authorizing France and Italy temporarily to take additional measures to protect themselves against the introduction of 'Erwinia amylovora' (Only the French and Italian texts are authentic) (83/537/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 15 (2) thereof, Having regard to the communications from France and Italy of 22 December 1982 and of 12 February 1983 respectively, Whereas, pursuant to Directive 77/93/EEC, plants or plant products may be introduced into a Member State only if they are free from Erwinia amylovora; whereas for certain plants the consignor Member States must take certain measures to ensure that those plants are not contaminated by that harmful organism; Whereas, nevertheless, when a Member State considers that there is an imminent danger of the introduction or spread into its territory of harmful organisms, it may temporarily take any additional measures necessary to protect itself against that danger; Whereas France gave notice on 22 December 1982 that, besides the arrÃ ªtÃ © on 'mesures de lutte contre le feu bactÃ ©rien des rosacÃ ©es' of 25 November 1982, published in the Journal officiel de la RÃ ©publique franÃ §aise on 16 January 1983, an arrÃ ªtÃ © on 'l'importation de plante et parties de plantes sensibles au feu bactÃ ©rien des rosacÃ ©es', had been adopted on 16 December 1982, of which the text, and an amendment thereto, were published in the Journal officiel de la RÃ ©publique franÃ §aise on 16 January 1983 and 25 March 1983 respectively, and which laid down a certain number of plant health conditions applicable to the importation of host plants of Erwinia amylovora; Whereas Italy gave notice on 12 February 1983 that a decreto on 'le norme fitosanitarie relative all'importazione di vegetali ospiti di Erwinia amylovora' had been adopted on 31 January 1983, of which the text published in the Gazzetta Ufficiale della Repubblica italiana on 23 February 1983, and which also laid down plant health conditions applicable to the importation of host plants of Erwinia amylovora and was moreover intended to bring the Italian regulations into compliance with Commission Decision 83/14/EEC of 11 January 1983 (3); Whereas the Commission, by the abovementioned Decision, had authorized Italy, for a period which expired on 30 April 1983, to require certain technical safeguards additional to those required under the Community provisions; whereas the reasons which led the Commission to grant this authorization are still valid; Whereas the general situation described in that Decision is such to believe that there is an imminent danger of this organism being introduced into regions of the Community where it does not occur; whereas the Member States in question may in consequence temporarily require additional safeguards to those afforded by the Community provisions pending strengthening of the Community safeguards in respect of Erwinia amylovora by means of an amendment to Directive 77/93/EEC proposed to the Council by the Commission on 11 March 1983; Whereas France and Italy should therefore be authorized for a given period to require from the other Member States, when the plants in question are imported from the latter, certain technical safeguards additional to those required under the Community provisions; whereas the said technical safeguards must be in keeping with the most recent advances in scientific and technical knowledge; whereas, in particular, no suitable additional safeguards are at present available in the case of certain highly receptive host plants; whereas, in such cases, a complete ban on importation should therefore be authorized; whereas, moreover, due account should be taken of the absence of the organism in certain Member States or regions; whereas France and Italy should also be authorized to carry out, within their own territories, certain inspection and monitoring measures on the imported plants where such measures are indispensable for the verification of the effectiveness of the additional safeguards authorized; Whereras the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. France and Italy are hereby authorized, until 30 April 1984, to ban the introduction into their territories of plants of: - Cotoneaster, - Crataegus, - Malus, in so far as they belong to the following varieties, other than fruit: - Idared, - Red Jade, - Van Eseltine, - Pyracantha, in so far as they belong to the variety Orange Glow, - Pyrus, in so far as they belong to the following varieties, other than fruit: - Alexandrine Douillard, - Durondeau, - Passe-Crassane, - Sorbus, in so far as they belong to the species S. aria, - Stranvaesia, in so far as they belong to the species S. davidiana. 2. France and Italy are hereby authorized, until 30 April 1984, and without prejudice to the authorization granted in paragraph 1, to require that plants of the genera listed below, other than fruit and seeds, originating in another Member State, meet the following conditions in addition to those laid down in Articles 3 (1), 6 (1) (a) and 7 (1) and (2) of Directive 77/93/EEC, prior to their introduction into France or Italy: - Chaenomeles, - Cydonia, - Malus, - Pyracantha, - Pyrus, - Sorbus, other than S. intermedia, - Stranvaesia, (a) the plants originate in a Member State or region listed below, provided it remains free from Erwinia amylovora, and have been produced in a nursery using only material grown in those Member States or regions: - Greece, - Ireland, - Italy, - Luxembourg, - in the Federal Republic of Germany, the Laender Bayern and Saarland, - France, except the department of Bas Rhin in the Region of Alsace, the departments in the Region of Aquitaine, the department of Loiret in the Region of the Centre, the department of Val d'Oise in the Region Ile de France, the departments in the Region of Nord-Pas de Calais, the department of Somme in the Region of Picardy and the department of Haute-Savoie in the Region of RhÃ ´ne-Alpes, - in the United Kingdom, the English counties of Cumbria, Durham, Northumberland and North Yorkshire, Scotland and Northern Ireland; (b) the plants: (aa) have been produced on a place of production: (i) which is located in an officially demarcated 'protected zone' comprising at least 50 square kilometres, i.e. a zone where at least host plants are subjected to an official control regime with the object of minimizing the risk of Erwinia amylovora being spread from plants grown there, (ii) which as the other parts of the 'protected zone' surrounding it, have been found free from Erwinia amylovora since the beginning of the last complete cycle of vegetation, in: - official inspections carried out at least twice at the place of production as well as in the zone surrounding it not less than 250 m wide, once during the months of July to August and once during the months September to October, and - official spot checks carried out in a zone surrounding it not less than one kilometre wide, at least twice during the months from July to October, at appropriate selected places, in particular where plants appropriate as indicator plants are found, and - official tests carried out in accordance with appropriate laboratory methods on samples drawn officially since the beginning of the last complete cycle of vegetation from plants having shown symptoms of Erwinia amylovora at the place of production or in other parts of the 'protected zone' as well as from an appropriate number of other host plants selected at random, but evenly spread over the growing season and over the place of production and the zone surrounding it not less than 250 m wide; (iii) from which, as from the other parts of the 'protected zone', no host plants showing symptoms of Erwinia amylovora have been removed without prior official investigation or approval; and (bb) have been subjected to appropriate administrative arrangements to ensure their identification, in particular to field labelling in the case of fruit trees; (c) the place of production has been officially approved for growing plants in the conditions laid down in subparagraphs (a) and (b), this approval having been notified confidentially to the Commission, to France and to Italy, indicating the location of the place of production, the type and number of plants grown there, as well as the reasons on which the approval was based; and (d) the examination provided for in Article 6 of Directive 77/93/EEC has also covered compliance with the conditions laid down in subparagraphs (a) or (b) above; and (e) the plants are packed in closed containers which have been officially sealed and bear a distinguishing mark which enables the consignment to be identified and is reproduced on the phytosanitary certificate; and (f) the phytosanitary certificate states every kind of chemical treatment which has been carried out since the beginning of the last complete cycle of vegetation, in so far as such treatment was intended to prevent infection by, or the development or the spread of Erwinia amylovora, or to control this harmful organism. 3. Plants introduced pursuant to paragraph 2 may be subjected to inspections, carried out on samples drawn from each consignment, and monitoring for two years at the place of destination, by the official plant protection organizations of France and Italy respectively, using appropriate methods; the results of these inspections and monitoring shall be notified to the Commission in September of each year. Article 2 1. France and Italy shall adapt the measures which they have taken to prevent the introduction of Erwinia amylovora into their territories, in such a way that they comply with the provisions of Article 1 on 31 October 1983 at the latest. 2. This Decision in no way affects the measures referred to above, in so far as they relate to plants originating in third countries. Article 3 France and Italy shall notify the other Member States and the Commission of the measures taken to comply with this Decision. Article 4 This Decision is addressed to the French Republic and to the Italian Republic. Done at Brussels, 27 October 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23. (3) OJ No L 17, 21. 1. 1982, p. 49.